Proceeding pursuant to CPLR article 78 to review a determination of the respondent New *571York State Commissioner of Social Services, dated January 3, 1986, and made after a statutory fair hearing, which affirmed the determination of the local agency that the petitioner is employable and not subject to exemption from work rule requirements.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner’s Aid to Dependent Children benefits were terminated on the ground that she was not attending an approved course of vocational or occupational training or a college program with a specific vocational objective as required by Social Services Law § 131 (5) or by the applicable regulations (see, 18 NYCRR 385.1 [a] [9]). If the construction given statutes and regulations by the agency responsible for their administration is not irrational or unreasonable, it should be upheld (see, Matter of Howard v Wyman, 28 NY2d 434, rearg denied 29 NY2d 749). Here, the State Commissioner’s determination that the petitioner’s full-time four-year college course of study was not a course of vocational or occupational training has a rational basis in the record and was not irrational or unreasonable (see, Matter of Howard v Wyman, supra). Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.